DETAILED ACTION/EXAMINER’S COMMENTS
This action is responsive to the application No. 16/401,589 filed on May 02, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/2021 with the associated claims filed on 01/06/2021 responding to the Office action mailed on 11/03/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1-3 and newly added claim 21.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
Amend claim 2 to end with a period as follows:
The method of claim 1, further comprising:
forming, on the first side of the semiconductor wafer, a first electrically conductive element that contacts the at least one gate structure to define a source line;
forming, on the first side of the semiconductor wafer, a second electrically conductive element that is electrically isolated from the source line, the second electrically conductive element defining a word line.

Allowable Subject Matter
Claims 1-3 and 21 are allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record Kanda (US 2018/0277594), discloses most aspects of the claimed invention.  However, regarding claim 1, Kanda does not disclose a method of fabricating a memory device comprising: “forming the second source/drain structure including a second source drain region and a source/drain contact interposed between the second source drain region and the memory storage element, and wherein the first source/drain structure, the least one gate structure, the memory storage element, and the second source/drain structure are arranged vertically along the third axis to form a vertical-type field effect transistor (VTFET)”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garcés whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on (571)272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson Garces/Primary Examiner, Art Unit 2814